Citation Nr: 0636071	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of amoebiasis 
and hookworm infection, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.  He died in January 1979, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the RO in Manila, 
Philippines that denied entitlement to service connection for 
residuals of amoebiasis and hookworm infection, for accrued 
benefits purposes.  In June 2005, the Board remanded the 
claim to the RO for further procedural development.  The case 
was subsequently returned to the Board.


FINDINGS OF FACT

1.  At the time of the veteran's death, his only service-
connected disability was postoperative residuals of a 
laparotomy scar, rated noncompensable.  Service connection 
was not in effect for any other condition.

2.  At the time of the veteran's death, he had no claim for 
benefits pending with VA.


CONCLUSION OF LAW

The requirements for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.1000 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).     Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005, rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in an August 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for accrued 
benefits, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence in her possession 
that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an August 2005 Statement 
of the Case (SOC).  These documents provided her with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding her claim.  By way of 
these documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  Therefore, the Board 
finds that the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA and private medical 
records, and the veteran's death certificate.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for accrued 
benefits, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  her contentions; the 
veteran's service medical records; the veteran's private and 
VA medical records; and the veteran's death certificate.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in January 1979, the appellant's claim must be considered 
under the version of 38 U.S.C.A. § 5121(a) previously in 
effect, which limited eligibility for accrued benefits to a 
two-year period.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

A review of the file shows that in a January 1952 rating 
decision, the RO granted service connection for postoperative 
residuals of a laparotomy scar, rated noncompensable.  During 
his lifetime, this was the veteran's only service-connected 
disability.  The veteran repeatedly filed claims for an 
increased rating for this disability, and each time, his 
claim was denied.

The last claim the veteran filed prior to his death was 
received in September 1975, at which time he filed another 
claim for an increased rating for his service-connected 
residuals of a laparotomy scar.  By a letter dated in 
September 1975, the RO informed him that his claim would be 
further considered only after he submitted evidence in 
support of his claim.  No additional evidence was received 
from the veteran, and the claim was deemed abandoned.  See 
38 C.F.R. § 3.158.  The veteran did not file a subsequent 
claim for any VA benefit (such as service connection) prior 
to his death.

The veteran's death certificate shows that he died on January 
[redacted], 1979 of cardiorespiratory arrest due to shock, due to 
perforation of the cecum.  

In February 1979, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC) 
or Death Pension by a Widow or Child (Including Accrued 
Benefits and Death Compensation, Where Applicable), 
contending that the veteran's death was related to military 
service.  Her claim was denied in March 1979.  A review of 
the file reflects that the veteran's original claims file was 
lost for a lengthy period of time, but was later found.  The 
appellant was subsequently awarded DIC based on a 
determination that service connection was warranted for the 
cause of the veteran's death.

In October 1999, the VA received a letter from the appellant 
in which she contended that the veteran incurred an 
amoebiasis/hookworm infection during service, which resulted 
in chronic residuals.  She alleged that service connection 
should have been awarded for these residuals in the RO's 1952 
decision, and that she was entitled to the compensation which 
the veteran would have received if he had received a grant of 
service connection for this disability in 1951.  In November 
2003, she submitted a duplicate copy of her October 1999 
letter.  

In June 2004, the RO received a letter from the appellant in 
which she contended that the only reason that the veteran did 
not file a claim for service connection for residuals of 
amoebiasis/hookworm infection was that he was not told that 
he had such an infection in service.  She asserted that if he 
had access to his service medical records during his 
lifetime, he would have filed such a claim.  She reiterated 
her assertions in subsequent letters.

The appellant thus concedes that that veteran had no claim 
for VA benefits pending at the time of his death, but she 
contends that he would have filed such a claim if he had all 
of the relevant information, and that therefore justice 
required the grant of her claim. 

Governing law and regulation provide that a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid or furnished to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

There is nothing in the file after the September 1975 letter 
to the veteran (regarding his most recent claim for an 
increased rating) until the appellant's claim for death 
benefits was submitted.  The salient fact of this case, as 
already discussed above, is that the veteran had no claims 
for VA benefits pending at the time of his death.  The 
reasoning behind the veteran's failure to file new claims is 
irrelevant.  

As the veteran was not in receipt of or entitled to receive 
benefits due and unpaid under an existing rating decision at 
the time of death, and no pending claim for benefits existed 
at the time of his death, the appellant is not entitled to 
accrued VA benefits.  38 C.F.R. § 3.1000.

ORDER

Entitlement to service connection for residuals of amoebiasis 
and hookworm infection, for accrued benefits purposes, is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


